Exhibit 10.6


 
LOAN AGREEMENT
 


Party A                      :           China INSOnline Corp.
Party B                      :           Liu Lu （刘璐）(Identity Card
no.：130203197805150323)
 
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:
 
1.              Loan amount: USD Ten Thousand for settlement of legal fee.

 
2.              Loan interest:  Annual rate at 3%, from the date of borrowing to
repayment, both days inclusive.  For interest calculation, there is 360 days per
year.  Loan interest is payable on the repayment of loan.

 
3.              Repayment:  On or before December 31, 2010.  If Party A could
not repay in cash, Party B has right to request the same value of stock issued
by Party A.  Any delay repayment is subject to late charges of 0.1% per day.

 
4.              This Agreement in duplicate and each party has one.
 


 
Party A:
 
 
Party B:
China INSOnline Corp.
 
Liu Lu （刘璐）
                 
/s/Wang Zhenyu
 
 
/s/ Liu Lu
December 1, 2010
 
December 1, 2010



 